Case 3:20-cv-00098-REP Document115 Filed 04/09/20 Page 1 of 2 PagelD# 3176

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
STEVES AND SONS, INC.,
Plaintiff,
Ve Civil Action No. 3:20-cv-98

JELD-WEN, INC.,

Defendant.

ORDER

Steves and Sons, Inc. (“Steves”) having filed its FIRST
AMENDED COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF, DAMAGES,
AND SPECIFIC PERFORMANCE (ECF No. 107) (the “First Amended
Complaint”), it is hereby ORDERED that:

(1) DEFENDANT JELD-WEN, INC.’S MOTION TO DISMISS COUNTS ONE
AND TWO OF PLAINTIFF STEVES AND SONS, INC.’S COMPLAINT FOR FAILURE
TO STATE A CLAIM (ECF No. 80) is DENIED AS MOOT;

(2) JELD-WEN, Inc. (“JELD-WEN”) shall file its answer and
any other motions with respect-.to the First Amended Complaint by
April 15, 2020;

(3) Steves shall file a response brief by April 20, 2020;

and
Case 3:20-cv-00098-REP Document115 Filed 04/09/20 Page 2 of 2 PagelD# 3177

(4) JELD-WEN shall file a reply brief by April 24, 2020.

It is so ORDERED.

/s/ Aze

Robert EK. Payne
Senior United States District Judge

 

Richmond, Virginia
Date: April 4, 2020
